Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       29-OCT-2020
                                                       02:19 PM
                                                       Dkt. 11 ODAC


                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAI‘I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                             SEAN WEBER,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; 3DTC-17-051847)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
    and Circuit Judge Browning, assigned by reason of vacancy)

          Petitioner Sean Weber’s application for writ of

certiorari filed on September 9, 2020, is hereby rejected.

          DATED:   Honolulu, Hawai‘i, October 29, 2020.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ R. Mark Browning